Exhibit 10.87

VARIABLE TERM ACCELERATED SHARE REPURCHASE TRANSACTION

To:

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

From:

Lehman Brothers, Inc. acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

745 Seventh Avenue

New York, New York 10019

Attention: Andrew Yare - Transaction Management Group

Facsimile No.: (646) 885-9546 (United States of America)

Telephone No.: (646) 333-9493

 

 

Dear Sirs:

This letter agreement (this “Confirmation”) confirms the terms and conditions of
the variable term accelerated share repurchase transaction (the “Transaction”)
entered into between Amgen Inc. (“Counterparty”) and Lehman Brothers OTC
Derivatives Inc. (“Bank”), on the Trade Date specified below. This Confirmation
constitutes a “Confirmation” under the Agreement specified below. This
Confirmation is sent on behalf both Bank and Lehman Brothers Inc. (“Agent”).
Bank is not a member of the Securities Investor Protection Corporation.

 

1. The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Definitions”) (as published by the International Swaps and
Derivatives Association, Inc.) are incorporated into this Confirmation.
References herein to a “Transaction” shall be deemed to be references to a
“Share Forward Transaction” for purposes of the Definitions. This Confirmation
evidences a complete binding agreement between Counterparty and Bank as to the
terms of the Transaction.

This Confirmation shall supplement, form a part of, and be subject to an
agreement (the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency – Cross Border), as if, on the Trade Date hereof, Bank and
Counterparty had executed that agreement (but without any Schedule other than
the provisions in Section 16 of this Confirmation). In the event of any
inconsistency between the Definitions and the Agreement, the Definitions will
govern. In the event of any inconsistency between this Confirmation, on the one
hand, and the Definitions or the Agreement, on the other hand, this Confirmation
will govern. For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.

 

2. The following terms and conditions shall govern the Transaction:

 

1



--------------------------------------------------------------------------------

General Terms:       Trade Date:    May 28, 2008.    Buyer:    Counterparty.   
Seller:    Bank.    Shares:    The common stock, par value $0.0001 per share, of
Counterparty (sometimes also referred to as the “Issuer”).   
Price Adjustment Period Termination Date:    The earlier of:      

(i)     the Scheduled Termination Date; and

     

(ii)    the Scheduled Trading Day immediately preceding the Accelerated
Termination Date.

   Scheduled Termination Date:    July 29, 2008; subject to adjustment as
provided in “Market Disruption Event” below.    Accelerated Termination Date:   

 

Any Exchange Business Day after June 30, 2008, and prior to the Scheduled
Termination Date that is so designated by Bank by written notice to Counterparty
of its intention to terminate the Price Adjustment Period (it being understood
that such notice may be given on the Accelerated Termination Date); Bank shall
notify Counterparty of such designation no later than the close of business on
the Exchange on the Scheduled Trading Day immediately following the Accelerated
Termination Date.

   Price Adjustment Period:    The period commencing on, and including, the
Scheduled Trading Day immediately following the Trade Date and ending on, and
including, the Price Adjustment Period Termination Date. Initial Settlement:   
   Prepayment:    Applicable.    Prepayment Amount:    USD1,500,000,000   
Prepayment Date:    The Initial Share Delivery Date; on which Counterparty will
pay to Bank the Prepayment Amount.    Number of Shares:    31,527,323

 

2



--------------------------------------------------------------------------------

   Initial Share Delivery:    Bank shall deliver a number of Shares equal to the
Number of Shares to Counterparty on the Initial Share Delivery Date in
accordance with Section 9.4 of the Definitions (with the Initial Share Delivery
Date deemed to be a “Settlement Date” for purposes of such Section 9.4), against
payment by Counterparty of the Prepayment Amount.   
Initial Share Delivery Date:    The third Clearance System Business Day after
the Trade Date.    Exchange:    NASDAQ Global Select Market    Related
Exchange(s):    All Exchanges Final Settlement:       Settlement Currency:   
USD    Net Share Settlement:    Subject to the “Cash Settlement” provisions
hereof, and notwithstanding anything to the contrary in the Definitions, (i) if
the Average Reference Price is less than USD47.577779 per Share, Bank shall
deliver to Counterparty the Bank Share Delivery Amount, and (ii) if the Average
Reference Price is greater than or equal to USD47.577779 per Share, Counterparty
shall deliver to Bank the Counterparty Share Delivery Amount, in either case on
the Settlement Date.    Bank Share Delivery Amount:   

 

A number of Shares, rounded down to the nearest whole Share, equal to (a) the
Prepayment Amount divided by the Average Reference Price minus (b) the Number of
Shares.

   Counterparty Share Delivery Amount:   

 

A number of Shares, rounded down to the nearest whole Share, equal to (a) the
Number of Shares minus (b) the Prepayment Amount divided by the Average
Reference Price; provided that if Counterparty delivers Unregistered Shares and
Bank and its affiliates (collectively, “Bank Group”) do not elect pursuant to
the last paragraph of Section 3.3 for Annex A to apply to such delivery of
Unregistered Shares, Counterparty shall deliver a number of Shares, rounded down
to the nearest whole Share, equal to the product of the Counterparty Share
Delivery Amount and 1.0075; provided, further, in no event shall Counterparty be
required to deliver more than 52,545,539 Shares (as such number may be adjusted
for stock splits or similar events, the “Maximum Number of Shares”) or as
otherwise agreed by the parties.

   Settlement Date:    The third Exchange Business Day following the Price
Adjustment Period Termination Date.

 

3



--------------------------------------------------------------------------------

   Daily Share Reference Price:   

 

For each Valuation Date, (a) the 10b-18 volume-weighted average price per Share
on the Exchange on such day as published on Bloomberg Page “AMGN.Q <Equity> AQR
SEC” (the “Daily 10b-18 VWAP Price”) or any successor page thereto, or if such
price is not so reported on such Valuation Date for any reason, as reasonably
determined by the Calculation Agent in consultation with the Counterparty, minus
(b) the Daily Reference Price Adjustment specified in Schedule I.

   Average Reference Price:    The arithmetic average of the Daily Share
Reference Prices for each Valuation Date during the Price Adjustment Period.   
Valuation Date:    Any Scheduled Trading Day in the Price Adjustment Period or
the Cash Settlement Pricing Period, as the case may be, that is not a Valuation
Disruption Day.    Valuation Disruption Day:    Any Scheduled Trading Day during
the period beginning on, and including, the Trade Date, and ending on, and
including the later of the last day of (x) the Price Adjustment Period and (y)
any Cash Settlement Pricing Period (i) that is a Disrupted Day or a day
designated by Bank as a Valuation Disruption Day pursuant to Section 5.6(b) or
Section 7 hereof or (ii) on which Bank Group reasonably determines that it would
be appropriate, in light of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Bank Group) for Bank Group to refrain from purchasing Shares in
connection with the Transaction.       For each Valuation Disruption Day, Bank
may, by written notice to Counterparty on or prior to the Price Adjustment
Period Termination Date or the final Valuation Date of the Cash Settlement
Pricing Period, as the case may be, in good faith, extend the Price Adjustment
Period or the Cash Settlement Pricing Period, as the case may be, by an
additional Valuation Date; provided, however, if the extension relates to clause
(ii) in the paragraph immediately above, Bank shall not communicate to
Counterparty the reason for such extension in the written notice.    Market
Disruption Event:    Section 6.3(a) of the Definitions is hereby amended by
replacing clause (ii) thereof in its entirety with the following: “(ii) an
Exchange Disruption, which in either case occurs at any time prior to the
relevant Valuation Time on the relevant Valuation Date, or” and inserting
immediately following clause (iii) thereof the following: “; in each case that
the Calculation Agent determines is material.”

 

4



--------------------------------------------------------------------------------

   Cash Settlement:    Counterparty may, in lieu of its obligation to deliver
Shares in accordance with the “Net Share Settlement” provisions hereof, by
written notice to Bank at any time no later than 5:30 p.m. (New York City time)
on the Scheduled Trading Day immediately preceding the Scheduled Termination
Date (or, in the case of an Accelerated Termination Date, reasonably promptly
following receipt of notice from Bank of the designation of such Accelerated
Termination Date), elect to pay to Bank on the Cash Settlement Date an amount in
cash equal to the Cash Settlement Amount.    Cash Settlement Date:    The
Exchange Business Day immediately following the last day of the Cash Settlement
Pricing Period.    Cash Settlement Amount:    The Counterparty Share Delivery
Amount multiplied by the arithmetic average of the Daily 10b-18 VWAP Prices for
each Valuation Date during the Cash Settlement Pricing Period.    Cash
Settlement Pricing Period:   

 

The number of Valuation Dates (which number of Valuations Dates shall in no
event be greater than five) so specified by Bank in good faith following receipt
by Bank of the notice described in the “Cash Settlement” provision hereof (or,
for purposes of determining the Cash Settlement Date under Paragraph 1 of Annex
A, the date on which Bank Group elects pursuant to the last paragraph of Section
3.3 for Annex A to apply), commencing on the first Valuation Date immediately
following the later of the date on which Counterparty notifies Bank that Cash
Settlement is applicable (or, for purposes of determining the Cash Settlement
Date under Paragraph 1 of Annex A, the date on which Bank Group elects pursuant
to the last paragraph of Section 3.3 for Annex A to apply) and the Price
Adjustment Period Termination Date.

   Calculation Agent:    Bank.    Credit Support Documents:    None

Share Adjustments:

      Method of Adjustment:    Calculation Agent Adjustment    Extraordinary
Dividend:    Any dividend or distribution, other than a dividend or distribution
of the type described in Section 11.2(e)(i), Section 11.2(e)(ii)(A) or Section
11.2(e)(ii)(B) of the Definitions, that has an ex-dividend date occurring on or
after the Trade Date and on or prior to the later of (x) the Settlement Date and
(y) any Cash Settlement Date.

 

5



--------------------------------------------------------------------------------

Extraordinary Events:       New Shares:    In the definition of New Shares in
Section 12.1(i) of the Definitions, the text in clause (i) shall be deleted in
its entirety and replaced with “publicly quoted, traded or listed on any of the
New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors)”.   
Consequences of Merger Events:   

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment; provided, however, no adjustment shall
be made to account for changes in stock loan rate, liquidity or hedging costs.
  

(b)    Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination); provided,
however, no adjustment shall be made to account for changes in stock loan rate,
liquidity or hedging costs.   

(c)    Share-for-Combined:

   Component Adjustment   

Determining Party:

   Bank    Tender Offer:    Applicable    Consequences of Tender Offer:   

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment; provided, however, no adjustment shall
be made to account for changes in stock loan rate, liquidity or hedging costs.
  

(b)    Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination); provided,
however, no adjustment shall be made to account for changes in stock loan rate,
liquidity or hedging costs.   

(c)    Share-for-Combined:

   Component Adjustment   

Determining Party:

   Bank

 

6



--------------------------------------------------------------------------------

   Nationalization, Insolvency or Delisting:   

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Definitions, it shall
also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

   Determining Party:    Bank Additional Disruption Events:      

(a)    Change-in-Law:

   Applicable; provided that, Section 12.9(a)(ii) of the Definitions is hereby
amended by deleting clause (Y) in its entirety.   

(b)    Insolvency Filing:

   Applicable   

(c)    Hedging Disruption:

   Applicable; provided that, Section 12.9(a)(v) of the Definitions is hereby
amended by adding the phrase “for five or more successive Scheduled Trading
Days” immediately following the word “efforts” in the second line thereof.
Determining Party:    Bank Additional Termination Event:    Bank may designate
any Scheduled Trading Day as an Early Termination Date with respect to the
Transaction if at any time the Counterparty declares an Extraordinary Dividend.
In such case, the Transaction shall be the sole Affected Transaction and
Counterparty shall be the sole Affected Party. Non-Reliance/ Agreements and
Acknowledgments Regarding Hedging Activities/ Additional Acknowledgments:   
Applicable

 

3. Share Settlement:

 

3.1

Upon (x) the occurrence or effective designation of an Early Termination Date in
respect of the Transaction or (y) the occurrence of an Extraordinary Event that
results in the cancellation or termination of the Transaction pursuant to
Section 12.2, 12.3, 12.6 or 12.9 of the Definitions (any such event as described
in clause (x) or (y) above, an “Early Termination Event”) (except, in the case
of clause (y), an Extraordinary Event that is a Nationalization, Insolvency, a
Merger Event or a Tender Offer, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash), if one party
would owe any amount to the other party pursuant to Section 6(d)(ii) and 6(e) of
the Agreement or any Cancellation Amount pursuant to Section 12.2, 12.3, 12.6 or
12.9 of the Definitions (any such amount, a “Payment Amount”), then on the date
on which any

 

7



--------------------------------------------------------------------------------

 

Payment Amount is due, in lieu of any payment or delivery of such Payment
Amount, Counterparty may elect, by prior written notice to Bank, that the party
owing such amount shall deliver to the other party a number of Shares (or, in
the case of a Merger Event, Tender Offer, Nationalization or Insolvency, a
number of units, each comprising the number or amount of the securities or
property that a hypothetical holder of one Share would receive in such
Extraordinary Event (each such unit, an “Alternative Termination Delivery Unit”
and, the securities or property comprising such unit, “Alternative Termination
Property”)) with a value equal to the Payment Amount based on the market value
of the Shares (or such Alternative Termination Property) as of the Early
Termination Date or the date as of which the Cancellation Amount is determined,
as the case may be, as determined by the Calculation Agent; provided that,
notwithstanding anything to the contrary in the Definitions or the Agreement,
any Payment Amount shall be determined without regard to any stock loan rate,
hedging costs or liquidity relevant to the Shares; provided further that in
determining the composition of any Alternative Termination Delivery Unit, if the
relevant Extraordinary Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of common stock. In no event, however, shall the number of
Shares required to be delivered by the Counterparty hereunder exceed the Maximum
Number of Shares.

 

3.2 Notwithstanding anything to the contrary in this Confirmation, Counterparty
acknowledges and agrees that, on any day, to the extent (but only to the extent)
that transactions in Shares (or any other class of voting securities of
Counterparty) would result in the ultimate parent entity of Bank directly or
indirectly beneficially owning (as such term is defined for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) at any time on such day in excess of 9.0% of the outstanding Shares or
any other class of voting securities of Counterparty, (a) Bank shall not be
obligated to deliver or receive any Shares to or from Counterparty,
(b) Counterparty shall not be entitled to receive any Shares from Bank on such
day, and (c) any purported receipt or delivery of Shares shall be void and have
no effect.

If, on any day, any delivery or receipt of Shares by Bank is not made, in whole
or in part, as a result of this provision, the respective obligations of
Counterparty and Bank to make or accept such receipt or delivery shall not be
extinguished and such receipt or delivery shall be effected over time as
promptly as practicable after Bank determines, in a commercially reasonable
manner, that such receipt or delivery would not result in its ultimate parent
entity directly or indirectly beneficially owning in excess of 9.0% of the
outstanding Shares or any other class of voting securities of Counterparty.

 

3.3 Notwithstanding Section 9.11 of the Definitions, but subject to the last
paragraph of this Section 3.3, the parties acknowledge that Shares delivered as
part of Counterparty Share Delivery Amount or pursuant to this Section 3 may be
Unregistered Shares. For the purposes hereof, “Unregistered Shares” means Shares
that have not been registered pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”) or any state
securities laws (“Blue Sky Laws”) or Shares that cannot otherwise be freely
sold, transferred, pledged or otherwise disposed of without registration under
the Securities Act or under applicable Blue Sky Laws unless such sale, transfer,
pledge or other disposition is made in a transaction exempt from or not subject
to registration thereunder.

Upon request by Bank Group, Counterparty agrees to promptly remove, or cause to
be removed, any legends referring to any transfer restrictions from such
Unregistered Shares upon delivery by Bank Group to Counterparty of a seller’s
representation letter in the form customarily delivered by Bank Group in
connection with resales of restricted securities pursuant to Rule 144 under the

 

8



--------------------------------------------------------------------------------

Securities Act, together with any supporting documentation which shall be
required by Counterparty in its reasonable, good faith discretion (which may
include an opinion of counsel); provided that, at the time of such request, Bank
Group has satisfied all holding period and other requirements of Rule 144
applicable to Bank Group.

Notwithstanding anything to the contrary in this Confirmation, at the election
of Bank Group by notice to Counterparty no later than two Exchange Business Days
prior to the Scheduled Termination Date (or in the case of an Accelerated
Termination Date, no later than the time of designation thereof), any delivery
of Shares by Counterparty as part of the Counterparty Share Delivery Amount or
pursuant to this Section 3 shall comply with the terms of Annex A hereof.

 

4. Additional Agreements of the Parties:

 

4.1 For the avoidance of doubt, the last sentence of the first paragraph of 6(e)
of the Agreement shall not apply with respect to the Transaction.

 

4.2 Bank agrees that in the event of the bankruptcy of Counterparty, Bank shall
not have rights or assert a claim that is senior in priority to the rights and
claims available to the shareholders of the common stock of Counterparty;
provided, however, that nothing herein shall limit or shall be deemed to limit
Bank’s right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to the Transaction; and provided further
that in pursuing a claim against Counterparty in the event of a bankruptcy,
insolvency or dissolution with respect to Counterparty, Bank’s rights hereunder
shall rank on a parity with the rights of a holder of Shares enforcing similar
rights under a contract involving Shares.

 

4.3 The parties acknowledge that the Transaction is not secured by any
collateral that would otherwise secure the obligations of Counterparty
hereunder.

 

4.4 The parties agree and acknowledge that Bank is a “financial institution,”
“swap participant” and/or “financial participant” within the meaning of Sections
101(22), 101(53C) and 101(22A) of Title 11 of the Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”). The parties hereto further
agree and acknowledge (A) that this Confirmation is (i) a “securities contract,”
as such term is defined in Section 741(7) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “settlement payment,” as such
term is defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “transfer,” as
such term is defined in Section 101(54) of the Bankruptcy Code, and (B) that
Bank is entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

 

5. Rule 10b-18:

 

5.1 Any purchases or sales of Shares by Bank Group will be conducted
independently of Counterparty. The timing of any Bank Group purchases or sales
of Shares, the number of Shares thus purchased or sold on any day, the price
paid or received per Share for any Bank Group purchases or sales of Shares and
the manner in which any Bank Group purchases or sales of Shares are made,
including without limitation whether such Bank Group purchases or sales are made
on any securities exchange or privately, shall be within the sole discretion of
Bank Group.

 

9



--------------------------------------------------------------------------------

5.2 On each day in the Price Adjustment Period and each day in the Cash
Settlement Pricing Period, if any, Bank Group shall effect any purchases of
Shares in connection with the Transaction (other than purchases made by Bank as
part of its dynamic adjustment of its hedge of the Transaction) in a manner that
would, if Bank Group were Counterparty or an “affiliated purchaser” (as such
term is defined under Rule 10b-18 (“Rule 10b-18”) under the Exchange Act) of
Counterparty, be subject to the safe harbor provided by Rule 10b-18(b).

 

5.3 From the date hereof and until, and including, the later of (x) the
Settlement Date and (y) any Cash Settlement Date, Counterparty shall not, and
shall cause its affiliates and affiliated purchasers (each as defined in
Rule 10b-18) not to, directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Bank.

 

5.4 Upon request by Bank on the Trade Date, Counterparty shall, at least one day
prior to the first day of the Price Adjustment Period, notify Bank of the total
number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception contained in Rule 10b-18(b)(4) by or for
Counterparty or any of its affiliated purchasers during each of the four
calendar weeks preceding the first day of the Price Adjustment Period and during
the calendar week in which the first day of the Price Adjustment Period occurs
(“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each being used as
defined in Rule 10b-18).

 

5.5 Neither Counterparty nor any of its affiliates shall take any action that
would cause any Bank Group purchases of Shares in connection with the
Transaction not to meet the requirements of the safe harbor provided by Rule
10b-18 under the Exchange Act if such purchases were made by Counterparty.

 

5.6 Notwithstanding anything to the contrary herein or in the Definitions,
Counterparty shall, on any day during the Price Adjustment Period or Cash
Settlement Pricing Period on which Counterparty makes any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction,
concurrently notify Bank of such public announcement. In addition:

 

  (a) Counterparty shall promptly thereafter provide Bank with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding such
public announcement that were not effected through Bank Group, and (ii) the
number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) for the
three full months preceding such public announcement. Such written notice shall
be deemed to be a certification by Counterparty to Bank that such information is
true and correct. Counterparty understands that Bank will use this information
in calculating the trading volume for purposes of Rule 10b-18; and

 

  (b) Bank may in its good faith reasonable discretion, if it determines the
resulting reduction in permissible volume of Rule 10b-18 purchases to be
material, designate one or more Scheduled Trading Days in the period from, and
including, such public announcement thereof to, and including, the earlier of
the completion of such Merger Transaction or the completion of the vote by
target shareholders to be Valuation Disruption Days and extend the Price
Adjustment Period by a number of Scheduled Trading Days equal to the number of
Valuation Disruption Days so designated.

 

10



--------------------------------------------------------------------------------

For the avoidance of doubt, “Merger Transaction” in this Section 5.6 means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv).

 

6. Agreement Regarding Calculations:

Notwithstanding any other provision of this Confirmation, the Definitions or the
Agreement to the contrary, in calculating any adjustment pursuant to Article 11
of the Definitions or any amount payable pursuant to Article 12 of the
Definitions or Section 6 of the Agreement, the Calculation Agent shall not take
into account (i) changes to stock loan rates, (ii) any dividends or (iii) any
costs associated with hedging by the Bank since the Trade Date.

 

7. Distribution Event:

Counterparty represents that it is not engaged as of the Trade Date in a
distribution, as such term is used in Regulation M under the Exchange Act, other
than a distribution referred to in Rules 102(b) and 102(c) of Regulation M (a
“Distribution”). If on any day prior to the second Scheduled Trading Day
immediately following the last day of the later of the Price Adjustment Period
or the Cash Settlement Pricing Period, as the case may be, Counterparty or any
of its affiliates or agents makes a Distribution of Shares or any security for
which the Shares are a reference security (as defined in Regulation M) that
would, in the view of Bank, preclude Counterparty from purchasing Shares or
cause any such purchases to violate any law, rule or regulation, Counterparty
shall provide to Bank at least one Scheduled Trading Day’s notice of the first
day of the “restricted period” (as defined in Regulation M promulgated under the
Exchange Act) corresponding to such Distribution and use reasonable efforts to
cause such Distribution to be completed or otherwise terminated as soon as
reasonably practicable given the circumstances of the Distribution. Bank may, in
its good faith reasonable discretion, designate such day a Valuation Disruption
Day and, in connection with such designation, extend the Price Adjustment Period
or the Cash Settlement Pricing Period, as applicable, by one Valuation Date for
each Valuation Date that such “restricted period” corresponding to such
Distribution continues.

 

8. Additional Representations and Warranties of Counterparty:

Counterparty hereby represents and warrants to Bank that:

 

(a) It has entered into the Transaction

 

  (i) in connection with a duly authorized Share repurchase program publicly
announced on December 13, 2006, and July 12, 2007; and

 

  (ii) solely for the purposes stated in such public disclosures.

 

(b)

As of the Trade Date and the date, if any, as of which Counterparty elects that
“Cash Settlement” shall apply, all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Exchange Act, when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents), do not contain any untrue statement of a material fact
or any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading. As of each such date,

 

11



--------------------------------------------------------------------------------

 

Counterparty is not in possession of any material nonpublic information
regarding Counterparty or the Shares.

 

(c) As of the Trade Date, Counterparty is not currently prohibited by law,
contract or otherwise from purchasing Shares in a number equal to the Number of
Shares during the term of this Transaction.

 

(d) As of the Trade Date, Counterparty qualifies as an “eligible contract
participant” as that term is defined in the U.S. Commodity Exchange Act, as
amended.

 

(e) As of the Trade Date, Counterparty is not an “investment company” as that
term is defined in the Investment Company Act of 1940, as amended.

 

(f) Counterparty is, and shall be as of the date of any payment or delivery by
Counterparty hereunder, solvent and able to pay its debts as they come due, with
assets having a fair value greater than liabilities and with capital sufficient
to carry on the businesses in which it engages.

 

9. Additional Covenant of Bank:

Bank hereby represents and warrants to Counterparty that it is a corporation
incorporated under the laws of the State of Delaware. Any successor entity to
Bank shall make such representations and provide such documents as are necessary
to ensure that any payments made pursuant to this transaction are free of U.S.
withholding tax.

 

10. Relationship of Counterparty and Bank Group:

 

(a) Any purchases made by Bank Group during the Price Adjustment Period or the
Cash Settlement Pricing Period will be made by Bank Group as principal (and not
as an agent of Counterparty) and will be proprietary in nature and not for the
benefit or pursuant to the direction of Counterparty. Without limiting the
generality of the foregoing, during the Price Adjustment Period and the Cash
Settlement Pricing Period, the parties agree that they will not communicate in
any way regarding Bank Group purchases. The parties further agree that during
the Price Adjustment Period and the Cash Settlement Pricing Period, Counterparty
and its agents or representatives shall not have, and shall not attempt to
exert, any influence over how, when or whether Bank Group effects purchases of
Shares. The parties intend that this Confirmation shall constitute a binding
contract satisfying the requirements of Rule 10b5-1(c)(1)(i)(A)(1) under the
Exchange Act. Counterparty is entering into the Transaction in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws, including, without limitation, Rule 10b-5 under the Exchange Act.
Counterparty has not entered into or altered any hedging transaction relating to
the Shares corresponding to or offsetting the Transaction. Counterparty
represents and warrants that it has consulted with its own advisors as to the
legal aspects of its adoption and implementation of this Confirmation under Rule
10b5-1. Counterparty acknowledges and agrees that any modification, waiver or
termination of this Confirmation must be effected in accordance with the
requirements for the amendment or termination of a “plan” under Rule 10b5-1(c).

 

11. Additional Covenant of Counterparty:

(a) Counterparty shall not at any time prior to the later of (x) the Settlement
Date and (y) any Cash Settlement Date communicate, directly or indirectly, any
material nonpublic information concerning itself or the Shares or purchases or
sales of Shares by Bank Group to any Relevant Bank Personnel known by
Counterparty. For purposes hereof, “Relevant Bank Personnel” means any

 

12



--------------------------------------------------------------------------------

employee of Bank Group, except employees that Bank has notified Counterparty in
writing are not Relevant Bank Personnel.

 

12. Transfer:

Notwithstanding anything to the contrary in the Agreement, Bank may assign or
transfer its rights or obligations under the Transaction, in whole or in part,
to any of its affiliates without the prior written consent of Counterparty,
provided that the senior unsecured debt rating (“Credit Rating”) of such
affiliate (or any guarantor of its obligations under the transferred
Transaction), both prior to and after giving effect to the assignment or
transfer, is equal to or greater than the Credit Rating of Bank, as specified by
Standard & Poor’s Rating Services or Moody’s Investors Service, Inc., at the
time of such assignment or transfer and as of the Trade Date and provided
further that Counterparty shall not incur any additional costs, expenses or
other economic loss (including any costs or expenses relating to any additional
withholding) as a result of any such assignment or transfer.

 

13. Account Details:

 

Payments to Bank:    To be advised Payments to Counterparty:    To be advised

 

14. Governing Law; Waiver of Jury Trial:

 

14.1 The Agreement and this Confirmation, and all disputes arising out of or in
connection with the Agreement and this Confirmation or the subject matter
hereof, will be governed by and construed in accordance with the laws of the
State of New York without reference to choice of law doctrine and each party
hereby submits to the non-exclusive jurisdiction of the Courts of the State of
New York or the U.S. federal courts in each case located in the Borough of
Manhattan in New York City.

 

14.2 Bank and Counterparty hereby irrevocably waive any and all right to trial
by jury in any legal proceeding arising out of or related to the Agreement, this
Confirmation or the Transaction contemplated hereby.

 

15. Tax Disclosure:

Notwithstanding any provision in this Confirmation, in connection with
Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that each
party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

 

16. Additional Elections:

 

  (a) The Termination Currency shall be U.S. dollars.

 

  (b) For purposes of Section 6(e) of the Agreement, Second Method and Loss
shall apply.

 

13



--------------------------------------------------------------------------------

  (c) The “Cross-Default” provisions of Section 5(a)(vi) of the Agreement shall
apply to Bank and Counterparty; provided that “, or becoming capable at such
time of being declared,” shall be deleted from the seventh line of
Section 5(a)(vi). “Specified Entity” for purposes of Section 5(a)(vi) of the
Agreement shall mean “Bank Group” in the case of Bank and “none” in the case of
Counterparty. The “Threshold Amount” shall be shall be $100,000,000 in the case
of Bank and $200,000,000 in the case of Counterparty.

 

  (d) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the ISDA
Master Agreement shall apply to Bank and Counterparty.

 

  (e) The “Automatic Early Termination” provision of Section 6(a) of the ISDA
Master Agreement shall not apply to Bank and will not apply to Counterparty.

 

  (f) (i) Credit Support Document: With respect to Bank, a guarantee of Bank’s
obligations in the form annexed hereto as Exhibit A. With respect to
Counterparty, none.

(ii) Credit Support Provider: With respect to Bank, Lehman Brothers Holdings
Inc. With respect to Counterparty, none.

 

17. Set-Off:

Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.

 

18. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communication to the Counterparty:

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

Attention: Pamela M. G. Wapnick

Facsimile No.: (805) 447-1010

Telephone No.: (805) 447-1000

 

  (b) Address for notices or communication to the Bank:

Lehman Brothers, Inc. acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

745 Seventh Avenue

New York, New York 10019

Attention: Andrew Yare - Transaction Management Group

Facsimile No.: (646) 885-9546 (United States of America)

Telephone No.: (646) 333-9493

With a copy to:

Lehman Brothers, Inc.

745 Seventh Avenue

New York, New York 10019

Attention: Steve Roti

 

14



--------------------------------------------------------------------------------

Facsimile No.: (917) 522-0561

Telephone No.: (212) 526 0055

 

19. Miscellaneous:

 

  (a) The date and time of the Transaction evidenced hereby will be furnished by
the Bank to Counterparty upon written request.

 

  (b) Bank and Counterparty each represents and agrees (A) that the Transaction
is not unsuitable for it in the light of such party’s financial situation,
investment objectives and needs and (B) that it is entering into the Transaction
in reliance upon such tax, accounting, regulatory, legal and financial advice as
it deems necessary and not upon any view expressed by the other.

 

  (c) Counterparty represents and warrants that it has received and read and
understands the Notice of Regulatory Treatment and the OTC Option Risk
Disclosure Statement.

 

  (d) The Agent will furnish Counterparty upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

 

  (e) Agent is acting as agent on behalf of Bank and Counterparty for the
Transaction. Agent has no obligations, by guarantee, endorsement or otherwise,
with respect to the performance of the Transaction by either party.

 

15



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning to us a copy of this Confirmation.

 

Yours sincerely, LEHMAN BROTHERS OTC DERIVATIVES INC. By:  

/s/    SCOTT E. WILLOUGHBY

Name:   Scott Willoughby Title:   Managing Director

Agreed to as of the date first above written.

 

AMGEN INC. By:  

/s/    ROBERT A. BRADWAY

Name:   Robert A. Bradway Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE I

 

Daily Reference Price Adjustment:   USD0.481 per Share

 

Schedule I-1



--------------------------------------------------------------------------------

ANNEX A

Share Delivery Conditions

If Bank has elected that this Annex A applies to the delivery of Shares by
Counterparty:

1. In the case of Net Share Settlement, Counterparty shall deliver to Bank on
the Cash Settlement Date a number of Shares equal to a number of Shares with a
value equal to the Cash Settlement Amount based on the market value of the
Shares on the Cash Settlement Date. In the case of any delivery of Shares (or
Alternative Termination Delivery Units) pursuant to Section 3.1, Counterparty
shall deliver to Bank on the date on which the Payment Amount is due the number
of Shares (or Alternative Termination Delivery Units, which are referred to
collectively in this Annex A as “Shares”) with a value equal to the Payment
Amount based on the market value of the Shares (or such Alternative Termination
Property) as of the Early Termination Date or the date as of which the
Cancellation Amount is determined, as the case may be, as determined by the
Calculation Agent.

Notwithstanding anything in this Annex or the Confirmation to the contrary, if
Registered Offering is not applicable, the number of Shares to be delivered
pursuant to the immediately preceding sentence shall be increased to reflect a
commercially reasonable liquidity discount, as determined by the Calculation
Agent. In no event, however, shall the number of Shares to be delivered pursuant
to this Annex A exceed the Maximum Number of Shares.

2. Bank or any underwriter(s), will sell all, or such lesser portion as may be
required hereunder, of the Shares comprising the Shares delivered by
Counterparty pursuant to Net Share Settlement or Section 3.1 (“Offered Shares”)
and any Additional Shares delivered by Counterparty to Bank pursuant to
Paragraph 3 below, commencing on the Cash Settlement Date or the Early
Termination Date or other date of cancellation, as applicable, and continuing
until the date on which the aggregate Net Proceeds (as such term is defined
below) of such sales, as determined by Bank, is equal to the Cash Settlement
Amount or Payment Amount, as the case may be (such date, the “Final Resale
Date”). If the proceeds of any sale(s) made by Bank or any underwriter(s), net
of any fees and commissions (including, without limitation, underwriting or
placement fees) customary for similar transactions under the circumstances at
the time of the offering, together with carrying charges and expenses incurred
in connection with the offer and sale of the Shares (including, but without
limitation to, the covering of any over-allotment or short position (syndicate
or otherwise)) (the “Net Proceeds”) exceed the Cash Settlement Amount or the
Payment Amount, as the case may be, Bank will refund, in U.S. Dollars, such
excess to Counterparty on the date that is three (3) Clearance System Business
Days following the Final Resale Date, and, if any portion of the Offered Shares
remains unsold, Bank shall return to Buyer on that date such unsold Shares.

3. If the Calculation Agent determines that the Net Proceeds received from the
sale of Offered Shares or any Additional Shares (if any) pursuant to this
Paragraph 3 are less than the Cash Settlement Amount or the Payment Amount, as
the case may be, (the amount in U.S. Dollars by which the Net Proceeds are less
than the Counterparty Share Delivery Amount or the Payment Amount, as the case
may be, being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Bank a notice of Counterparty’s election that
Counterparty shall either (i) pay an amount in cash equal to the Shortfall on
the day that is one (1) Business Day after the Makewhole Notice Date, or
(ii) deliver additional Shares. If Counterparty elects to deliver to Bank
additional Shares, then Counterparty shall deliver additional Shares in
compliance with the terms and conditions set forth in Paragraph 4 (the
“Additional Shares”) on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall. Such Additional Shares shall be sold by
Bank or any underwriter(s) in accordance with the provisions above; provided
that if the sum of the Net Proceeds from the sale of the originally delivered
Shares and the Net Proceeds from the sale of any Additional Shares is less than
the

 

A-1



--------------------------------------------------------------------------------

Cash Settlement Amount or the Payment Amount, as the case may be, then
Counterparty shall, at its election, either make such cash payment to Bank or
deliver to Bank further Additional Shares until such Shortfall has been reduced
to zero. If the sum of the Net Proceeds from the sale of the originally
delivered Shares and the Net Proceeds from the sale of any Additional Shares
exceeds the Cash Settlement Amount or the Payment Amount, as the case may be,
then Bank will refund, in U.S. Dollars, such excess to Counterparty on the date
that is three (3) Currency Business Days following the relevant Final Resale
Date and, if any portion of the Offered Shares or the Additional Shares remains
unsold, Bank shall return to Counterparty on the date that is two (2) Clearance
System Business Days following the Final Resale Date such unsold Shares.

4. Counterparty shall use efforts commercially reasonable in its judgment to
effect, at Counterparty’s election, either a Registered Offering or an Exempt
Offering:

(i) If Registered Offering is elected, then Shares shall be sold by Bank or any
underwriter(s) only pursuant to an effective Registration Statement (a
“Registered Offering”). Counterparty may elect Registered Offering only if all
of the following conditions are met:

(a) a registration statement covering public resale of such Shares by Bank or
any underwriter(s) (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and have become
effective on or prior to the Price Adjustment Period Termination Date (or, with
respect to Shares delivered pursuant to Section 3 of the Confirmation, the
Merger Date, the Tender Offer Date or the date of the occurrence of the
Nationalization, Insolvency, Delisting, Additional Disruption Event or the Early
Termination Date (as the case might be)) (the “Registration Date”), and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Shares (including any prospectus supplement thereto,
the “Prospectus”) shall have been delivered to Bank or any underwriter(s), in
such quantities as Bank or such underwriter(s) shall reasonably have requested,
on or prior to the Registration Date;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Bank;

(c) as of or prior to the Registration Date, Bank and its agents shall have been
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities and the results of such investigation are satisfactory to Bank, in
its discretion;

(d) an opinion of counsel for Counterparty and a “cold comfort” letter signed by
the independent public accountants who have issued a report on Counterparty’s
financial statements included in such Registration Statement shall have been
delivered to Bank or its affiliates, each addressed to Bank and any
underwriter(s), and each in form and substance satisfactory to Bank and any such
underwriter and their respective counsel covering substantially the same matters
with respect to such Shares and the offering, sale and issuance thereof and the
financial statements of Counterparty as are customarily covered in opinions of
Counterparty’s counsel and in accountants’ letters delivered to underwriter(s)
in underwritten public offerings of securities and, in the case of the
accountants’ letter, such other financial matters as Bank or its affiliates may
have reasonably requested; and

(e) as of the Registration Date, an agreement (the “Underwriting Agreement”)
shall have been entered into between Counterparty and Bank or any underwriter(s)
in connection with

 

A-2



--------------------------------------------------------------------------------

the public resale of the Shares by Bank or any underwriter(s) substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance satisfactory to Bank, which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, Bank and its affiliates.

(ii) If Exempt Offering is elected, then Shares shall be sold by Bank or any
underwriter(s) pursuant to an offering that is exempt from the registration
requirement of the Securities Act (an “Exempt Offering”) and Counterparty may
elect Exempt Offering only if (a) as of or prior to the Registration Date, Bank
and any potential purchaser of any such shares from Bank (or any affiliate of
Bank designated by Bank) identified by Bank shall have been afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); (b) as of the Registration
Date, an agreement (a “Private Placement Agreement”) shall have been entered
into between Counterparty and Bank (or any affiliate of Bank designated by Bank)
in connection with the private placement of such shares by Counterparty to Bank
(or any such affiliate) and the private resale of such shares by Bank (or any
such affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
reasonably satisfactory to Bank, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, Bank and its
affiliates, and shall provide for the payment by Counterparty of all reasonable
fees and expenses in connection with such resale, including all reasonable fees
and expenses of counsel for Bank or an affiliate thereof, and shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales;
(c) Counterparty shall either (x) represent that it is not aware of any material
non-public information regarding Counterparty or the Shares as of the date it
elects an Exempt Offering, or (y) before any purchasers decide to purchase the
Shares, enter into confidentiality agreements with such purchasers relating to
any material non-public information regarding Counterparty or the Shares; and
(d) Counterparty acknowledges that any Shares sold pursuant to an Exempt
Offering may be sold at prices that are less than the prices that might
otherwise be available if such Shares were to be sold pursuant to a registered
public offering or at prices observed in the secondary market.

 

A-3